DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are pending.  Claims 11-20 are withdrawn due to a previous restriction requirement.  Claims 1-10 are up for examination.

Response to Arguments
Applicant's arguments filed August 18, 2021 have been fully considered but they are not persuasive.
Applicant argues that:
The Lawrence patent fails to teach a sterilizing system comprising a heater and a compressor. On the contrary, Lawrence explicitly teaches a sterilization system which comprises a “means for supplying saturated steam under pressure to the chamber in order to effect the sterilization of products placed therein” (emphasis added).' While the drying apparatus of Lawrence may include a compressor, the Lawrence sterilization system requires steam, and thus a water supply and a boiler.
The claimed sterilization system, on the other hand, does not require the use of steam. By sterilizing articles with a compressor and a heater, and foregoing steam, the claimed system can also forego the water and boiler systems required to produce steam. As indicated in the specification as filed, the claimed invention provides several advantages over the Lawrence device by avoiding the use of steam.”

The Examiner would respectfully respond that:
The Applicant is reminded that The Manual of Patent Examining Procedures specifically states, “while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function” as well as, “a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.” (MPEP 2114 [R-1]).
Because the system can operate without steam and merely sterilize items with heat alone, then said system will meet the limitations as currently claimed.  Note that Lawrence discloses that the drying step takes place at 150°C and 100kPa (column 4, .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawrence (U.S. Patent No. 5,735,061).
Lawrence discloses a sterilization system comprising:
A sealable chamber (12) with an inlet and outlet aperture (concerning claim 2; Figure) configured to contain articles required to be sterilized for a sterilization;
A compressor (14) configured to compress clean filtered ambient air in the chamber up to a predetermined pressure (column 2, lines 14-23);
A heater (17) configured to heat the compressed air inserted into the chamber (column 4, lines 1-10);
An inlet valve (18) for said heated and compressed air inserted into the chamber (12);

A control unit configured to open and close the inlet and outlet valve (18 & 19), sense a temperature of the chamber (12) and activate or deactivate the heater, and sense a pressure of the chamber and activate or deactivate the compressor; (column 3, lines 10-26; column 4, lines 1-9 and 30-55) and
Wherein the sterilization system is fully functionally and structurally capable of operating without steam.  
The Applicant is reminded that The Manual of Patent Examining Procedures states that, “while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function” as well as, “a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.” (MPEP 2114 [R-1]).  

Regarding claims 3 and 4, Lawrence also discloses that the air inserted into the chamber via the inlet aperture and release4d via the outlet aperture is capable of being inserted as air turbulence by the inlet aperture to distribute the air uniformly within the chamber (column 3, line 60 to column 4, line 9).

With respect to claim 5, the reference further discloses an air filter (16) to insert clean air into the chamber (column 3, lines 63-68).

Regarding claim 7, Lawrence continues to disclose that the controller the controller is configured to control at least one of the inlet valve, the compressor, the heater and the outlet valve so that the predetermined pressure in the chamber is maintained with the predetermined temperature for a predetermined time (column 3, lines 10-26; column 4, lines 1-9 and 30-55).

With respect to claim 8, Lawrence also discloses that the inlet valve (18), the compressor (14), the heater (17), the chamber (12) and the outlet valve (19) are connected via an air duct as shown in the Figure.

Concerning claim 9, Lawrence also discloses that the heater is a heat exchanger (column 4, line 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (U.S. Patent No. 5,735,061) in view of Schmoegner (U.S. Patent No. 5,122,344).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (U.S. Patent No. 5,735,061) in view of Till (U.S. Patent No. 7,497,237).
Lawrence is relied upon as set forth above.  Lawrence does not appear to disclose that the heat exchanger is configured to heat the air in the air duct with an electrical heater.  Till discloses a system for sterilizing objects with a fluid, wherein the fluid is heated (column 5, lines 1-12).  The reference continues to disclose that the fluid is heated with an electrically heated heat exchanger in order to successfully heat the fluid to a predetermined precise temperature (column 5, line 63 to column 6, line 7).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KEVIN JOYNER/Primary Examiner, Art Unit 1799